Citation Nr: 1502546	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-23 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder. 

2. Entitlement to an increased rating in excess of 10 percent for service-connected anterior sternoclavicular dislocation. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986 and December 1986 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and August 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge in March 2014.  A transcript of this hearing is associated with the claims file. 

As discussed in detail below, the Veteran was denied entitlement to service connection for a low back disorder in a final December 2004 rating decision.  He then submitted a service connection claim for loss of mobility of the right side in November 2008.  During a December 2012 hearing before a decision review officer, it was stated that the issue was "lumbosacral or loss of mobility, on his right side . . ."  The issue was also framed as "lumbar spine loss of mobility on his right side" during the March 2014 Board hearing.  As such, the Board finds that the proper issue before the Board is whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back disorder.  The Veteran's claim has been recharacterized as reflected on the cover page.                

The issues of entitlement to an increased rating for service-connected anterior sternoclavicular dislocation and entitlement to service connection for a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The Veteran was originally denied entitlement to service connection for a low back disorder in November 1997 and then again denied entitlement to service connection for a low back disorder in December 2004.  The Veteran was informed of his appellate rights in December 2004 and he did not submit a timely notice of disagreement.  No pertinent records of VA treatment were physically or constructively in VA's possession within one year of the December 2004 rating decision.  

2. Evidence added to the record since the final December 2004 rating decision relates to an unestablished fact, is not cumulative or redundant of the evidence of record previously considered at the time of the decision, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disorder.  


CONCLUSIONS OF LAW

1. The December 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2. New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the matter of entitlement to service connection for a low back disorder and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary. 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a NOD with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.  

Here, the Veteran was originally denied entitlement to service connection for a low back disorder in November 1997.  A December 2004 rating decision continued the denial.  The Veteran was notified of the denial and his appellate rights in December 2004 and he did not submit a timely notice of disagreement.  Additional records of VA treatment were not physically or constructively associated with the claims file within one year of the rating decision.  As such, the December 2004 rating decision is final.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  All of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In December 2004, the RO reviewed the Veteran's service treatment records, medical evidence, and a VA examination report and denied the claim on the basis that there was not sufficient evidence providing a link between service and his current symptoms.  Since that time, the Veteran has submitted several lay statements regarding specific details of the in-service injuries and the etiology of his back disorder.  See November 2007 lay statement, December 2012 DRO hearing transcript, and March 2014 Board hearing transcript.  These statements are new as they were not of record at the time of the December 2004 rating decision.  These statements are material as they provide new theories of entitlement and a more specific discussion regarding the extent and severity of his claimed in-service injuries to his low back.  In light of the standard set forth in Shade, the Board finds that these statements relate to the unestablished fact of a relationship between service and the Veteran's disability.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); Justus, 3 Vet. App. at 513.  Thus, the claim of entitlement to service connection for a low back disorder is reopened.  38 C.F.R. § 3.156(a).  
  

ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disorder; to this extent only, the claim is granted.  


REMAND

In regards to the Veteran's claim for a higher rating for service-connected anterior sternoclavicular dislocation, the Board finds that the medical evidence currently of record is insufficient to determine the current nature, extent, and severity of his service-connected disability.  While in-service, the Veteran was diagnosed with a right "sternoclav contusion" and "abnormal protrusion" of the right clavicle in October 1990.  The physician's summary section of the Veteran's August 1995 report of medical history noted painful right sternoclavicular joint . . . traumatic dislocation.  A May 2002 VA examiner diagnosed the Veteran with right anterior sternoclavicular dislocation.  An October 2007 VA examiner continued the diagnosis of right anterior sternoclavicular dislocation.  A July 2012 VA examiner continued this diagnosis but then stated that the Veteran did not have dislocation of the sternoclavicular.  Moreover, the examiner opined that this "shoulder exam is not relevant to patients disability."  A remand is warranted to determine whether the Veteran has a current dislocation of the sternoclavicular joint.      

The Board notes that the Veteran's service treatment records include a diagnosis of acute back spasm in December 1984 and back strain in June 1985.  Moreover, the Veteran reported recurrent back pain in his May 1986, May 1991, April 1993, and August 1995 report of medical history forms.  The Veteran was afforded a VA examination in October 2004 and was diagnosed with lumbar spondylosis and degenerative disc disease.  The examiner opined that it was at least as likely as not that the Veteran's low back "difficulties" are related to service.  The examiner did not provide a rationale to support this conclusion.  The RO denied the service connection claim in December 2004 and the Veteran did not submit a timely notice of disagreement.  In the above decision, the Board reopened the Veteran's claim for a low back disorder.  However, the Board notes that the medical evidence submitted since 2004 does make clear the current diagnosis of a low back disorder.  As such, a remand is warranted to afford the Veteran a VA examination to determine the current nature and etiology of any low back disorder(s) found to be present.   

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file the pertinent records of VA treatment dated since September 2013.  If records are unavailable, document the unavailability within the claims file. 

2. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

3.  Schedule the Veteran for an appropriate VA examination for his service-connected disability, characterized as anterior sternoclavicular dislocation.  The claims file should be made available to and reviewed by the examiner.  The examiner should perform appropriate tests and report pertinent findings. 

The examiner should determine whether the Veteran has/had a sternoclavicular dislocation at any point during the pendency of this appeal (since 2007) and if so, when. 

If the Veteran has not had a current diagnosis of a sternoclavicular dislocation at any point during the pendency of the appeal, the examiner should provide the Veteran's current diagnosis.  

The examiner should also discuss the Veteran's limitation of function affected by the residuals of the Veteran's in-service injury, (which the RO had characterized as right, anterior sternoclavicular dislocation). 

Additionally, the examiner should state whether the Veteran has a current shoulder disability and if so, the examiner should discuss the likely etiology of such disability.  In doing so, the examiner should note that an October 1990 service treatment record contained an entry indicating chronic shoulder pain for ten months.   

A thorough explanation for the conclusions reached should be set forth. 

4.  Schedule the Veteran for a VA examination for his low back.  The claims file should be made available to and reviewed by the examiner.  The examiner should diagnose any low back disorder(s) found to be present.  The Board notes that lumbar degenerative disc disease and lumbar spondylosis were diagnosed in October 2004.  

The examiner should then offer an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed low back disorder(s) had its onset during service or is otherwise related to service.  The examiner should discuss the October 2004 VA examination report which stated that the Veteran's back disorders diagnosed at that time were at least as likely as not related to service.    

A thorough explanation for the conclusions reached should be set forth.  

5.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


